            Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.1 Page 1 of 13
AO 106 (Rev . 04/ 10) Application for a Search Warrant



                                        UNITED STATES DISTRICT C
                                                                      for the                                 MAR 2 8 2019
                                                          Southern District of California
                                                                                                       Cl.lH~K US DISTRICT COURT
              In the Matter of the Search of                                                       SOU'fH~·RN DISTRICT OF CALIFORNIA
                                                                                                   iV                         DEPUTY
          (Briefly describe the property to be searched
           or identifY the person by name and address)                              Case No.
Samsung Galaxy 8+ Cellular Phone, Model SMG955U,
 Serial No. R58J45XK37W, IMSI 311480440997833


                                               APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

 SEE ATTACHMENT A
located in the               Southern              District of            California
                                                                 --------~~~----------
                                                                                                   , there is now concealed (identifY the
person or describe the property to be seized) :

 SEE ATTACHMENT 8

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ~evidence of a crime;
                  ~contraband, fruits of crime, or other items illegally possessed;
                  ~property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
             Code Section                                                         Offense Description
         21 U.S.C. §§ 952 and 960                   Importation of controlled substances
         21 U.S.C. § 963                            Conspiracy

           The application is based on these facts:
         SEE AFFIDAVIT (Attached and incorporated within)

           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than
                under 18 U.S.C. § 3103a, the basis of which is set forth on the atta           e




                                                                                        Special Agent Michael Lesley, HSI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date :
                                                                                Y ) U d g ;·s signature

City and state: San Diego, CA                                                   Honorable Bernard G. Skomal, U.S. Magistrate Judge
                                                                                                Printed name and title
                                  ------~~------                    ------·--




         Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.2 Page 2 of 13




 1                                             Attachment A
 2                                            Item to be Searched
 3
 4           The item to be searched is described as follows:
 5           Samsung Galaxy 8+ Cellular Phone
 6           Model SMG955U
 7           Serial No. R58J45XK37W
 8           IMSI311480440997833
 9           (The "Target Telephone")
10           The Target Telephone is currently in the possession of the Department of Homeland
11   Security and is presently stored at 9495 Customhouse Plaza, San Diego, CA 92154.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
     Affidavit in Support of Search Warrant
--··------------------------------------------




            Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.3 Page 3 of 13




      1                                     Attachment B
      2                                    Items to be Seized
      3        Authorization to search the cellular/mobile telephone described in Attachment A
      4 includes the search of disks, memory cards, deleted data, remnant data, slack space, and
      5 temporary or permanent files contained on or in the cellular/mobile telephone for evidence
      6 described below. The seizure and search of the cellular/mobile telephone shall follow the
      7 search methodology described in the affidavit submitted in support of the warrant.
      8        The evidence to be seized from the cellular/mobile telephone will be electronic
      9 records, communications, and data such as emails, text messages, chats and chat logs from
     10 various third-party applications, photographs, audio files, videos, and location data, from
     11 October 12, 2018 up to and including December 13, 2018:
     12               a.    tending to indicate efforts to import methamphetamine or some other
     13 federally controlled substance from Mexico into the United States;
     14               b.    tending to identify accounts, facilities, storage devices, and/or
     15 services-such as email addresses, IP addresses, and phone numbers-used to facilitate the
     16 importation of methamphetamine or some other federally controlled substance from Mexico
     17 into the United States;
     18               c.    tending to identify co-conspirators, criminal associates, or others
     19 involved in importation of methamphetamine or some other federally controlled substance
     20 from Mexico into the United States;
     21               d.    tending to identify travel to or presence at locations involved in the
     22 importation of methamphetamine or some other federally controlled substance from Mexico
     23 into the United States;
     24               e.    tending to identify the movement of proceeds associated with the
     25 trafficking of methamphetamine or some other federally controlled substance that was
     26 imported from Mexico into the United States;
     27               f.    tending to identify the user of, or persons with control over or access to,
     28 the Target Telephone; and/or
        Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.4 Page 4 of 13




 1                    g.       tending to place in context, identify the creator or recipient of, or
 2 establish the time of creation or receipt of communications, records, or data involved in the
 3 activities described above,
 4 which are evidence ofviolations ofTitle 21, United States Code, Sections 952,960, and 963.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
     Affidavit in Support of Search Warrant
       Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.5 Page 5 of 13




 1                 AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2         I, Michael Lesley, having been duly sworn, do hereby state that the following is true
 3 to my knowledge and belief:
 4                                      INTRODUCTION
 5         1.    I make this affidavit in support of an application for a warrant to search the
 6 following electronic device, as further described in Attachment A, and seize evidence of
 7 violations of federal law, namely 21 U.S.C. §§ 952, 960, and 963, as further described in
 8 Attachment B:
 9                     Samsung Galaxy 8+ Cellular Phone
                       Model SMG955U
10
                       Serial No. R58J45XK37W
11                     IMSI 311480440997833
                       (The "Target Telephone")
12
13 This    search supports    an investigation and prosecution of Jonathan Martinez
14 ("MARTINEZ"), who is presently charged with committing violations of21 U.S.C. §§ 952
15 and 960. A factual explanation supporting probable cause follows.
16         2.    Officers with the Department of Homeland Security, United States Customs
17 and Border Protection ("CBP"), seized the Target Telephone from MARTINEZ on
18 December 12, 2018, when he was arrested at the San Ysidro Port of Entry ("POE") for
19 drug smuggling, in violation of 21 U.S.C. §§ 952 and 960. The Target Telephone is
20 currently in the possession of the Department ofHomeland Security and is presently stored
21   at 9495 Customhouse Plaza, San Diego, California 92154.
22         3.    Based on the information below, there is probable cause to believe that a
23 search of the Target Telephone will produce evidence of the aforementioned crimes, as
24 more particularly described in Attachment B.
25         4.    Because this affidavit is being submitted for the limited purpose of
26 establishing probable cause to obtain a search warrant, it does not contain all of the
27 information known to investigators about this investigation. It contains only those facts
28 believed to be necessary to establish probable cause. In addition, information contained in
         Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.6 Page 6 of 13




 1 this affidavit is based upon reviews of official reports and records, conversations with other
 2 investigators experienced in the area of drug investigations, and my personal observations
 3 and knowledge. When the contents of documents or statements of others are reported
 4 herein, they are reported in substance and in part unless otherwise indicated.
 5                                            TRAINING AND EXPERIENCE
 6           5.       I am a Special Agent for Homeland Security Investigations ("HSI") and have
 7 been so employed since April 2016. Prior to my employment with HSI, I was employed as
 8 a Border Patrol Agent with the United States Border Patrol from October 2009 to April
 9 2016.
10           6.       During my experience in law enforcement, I have had training in investigating
11 the unlawful importation, possession, and distribution of controlled substances. My
12 experience includes many arrests, searches, and interviews. I have also worked and
13 consulted with many law enforcement officers experienced in narcotics smuggling
14 investigations. Through my experience and training, I have gained a working knowledge
15 and insight into the normal operational habits of narcotics smugglers, with particular
16 emphasis on those who attempt to import narcotics into the United States from Mexico at
17 the San Diego International Ports of Entry.
18           7.       In my current position with HSI, my duties include investigating the
19 trafficking of federally controlled substances. I have worked as the case agent, directing
20 specific drug-related investigations; I have worked as a surveillance agent and observed
21   and recorded movements of individuals trafficking in drugs and of those suspected of
22 trafficking in drugs; I have participated in the execution of search warrants; I have initiated
23 and executed arrests for drug-related offenses, including possession with the intent to
24 distribute and the importation of controlled substances; and I have interviewed defendants
25 and witnesses relating to the illegal trafficking of controlled substances.
26           8.       Through the course of my training, investigations and conversations with
27 other law enforcement personnel, I am aware that it is a common practice for narcotics
28 smugglers to work in concert with other individuals and to do so by utilizing cellular
                                                       2
     Affidavit in Support of Search Warrant
        Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.7 Page 7 of 13




 1 telephones to maintain communications with co-conspirators m order to further their
 2 criminal activities. Conspiracies involving narcotics smuggling generate many types of
 3 evidence including, but not limited to, cellular phone-related evidence such as voicemail
 4 messages referring to the arrangements of travel and payment, names, photographs, text
 5 messages, emails, instant messages, social networking messages, and phone numbers of
 6 co-conspirators.
 7           9.       In the course of my duties, I have been a case agent directing drug-related
 8 investigations. I have participated in many aspects of criminal investigations including
 9 reviewing evidence, conducting physical and electronic surveillance, and executing search
10 and arrest warrants. I have interviewed defendants and witnesses while conducting various
11   investigations. I have gained a working knowledge and insight into the normal operational
12 habits of narcotics traffickers, with particular emphasis on those who attempt to import
13 narcotics into the United States from Mexico at the San Diego international ports of entry.
14           10.      Based upon my training and experience as an HSI Special Agent, and my
15 consultations with law enforcement officers experienced in narcotics trafficking
16 investigations, and all the facts and opinions set forth in this affidavit, I further submit the
17 following:
18                    a.       Drug smugglers use cellular telephones because the devices are mobile
19   and provide instant access to telephone calls, texts, internet, application-based
20 communications platforms (e.g., WhatsApp ), and voice messages;
21                    b.       Drug smugglers use cellular telephones because they are able to
22 actively monitor the progress of the illegal cargo while the conveyance is in transit;
23                    c.       Drug smugglers and their accomplices use cellular telephones because
24 the phones help them arrange for the delivery of cargo at predetermined locations and
25 monitor I plan for arrival times;
26                    d.       Drug smugglers use cellular telephones to direct couners to
27 synchronize drop off and pick up times of the illegal cargo;
28                    e.       Drug smugglers use cellular telephones to notify or warn accomplices
                                                      3
     Affidavit in Support of Search Warrant
        Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.8 Page 8 of 13




 1 about law-enforcement activity, such as the presence and posture of marked and perceived
 2 unmarked patrol vehicles, or the operational status of border checkpoints and border
 3 crossings; and
 4                    f.       The use of cellular telephones by smugglers tends to generate evidence
 5 stored on the cellular telephones, including but not limited to emails, text messages,
 6 application-based communications, photographs, audio files, call logs, address book
 7 entries, IP addresses, social network data, and location data.
 8           11.      Subscriber Identity Module ("SIM") Cards, also known as subscriber identity
 9 modules, are smart cards that store data for cellular telephone subscribers. Such data
10 includes user identity, location and phone number, network authorization data, personal
11 security keys, contact lists and stored text messages. Much of the evidence generated by a
12 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
13 been utilized in connection with that telephone.
14                              FACTS IN SUPPORT OF PROBABLE CAUSE
15           12.      According to reports prepared by Customs and Border Protection ("CBP")
16 Officers Murray and Tovar, at about 3:45a.m. on December 12,2018, MARTINEZ entered
17 the United States at the San Ysidro POE in a black Nissan Altima sedan, bearing California
18 license plates (the "Vehicle"). Officer Murray was conducting roving K-9 pre-primary
19 inspection operations at the time, and his K-9 Unit expressed interest in the trunk area of
20 the Vehicle. As this was happening, Officer Tovar contacted MARTINEZ, the driver and
21   sole occupant of the Vehicle. MARTINEZ presented a United States passport card, told
22 Officer Tovar he was going to work at "Northgate Market," and provided two negative
23 customs declarations.
24           13.      Per Officer Tovar's report, he had MARTINEZ tum off the Vehicle and
25 inspected the interior; in that inspection, Officer Tovar found a brick-shaped, vacuum-
26 sealed package on the floor. Officer Tovar told Officer Murray about this package, and
27 Officer Tovar responded that he had also found packages in the trunk. Per Officer Murray's
28 report, he searched the trunk space of the Vehicle after the K-9 alerted on it and found a
                                                      4
     Affidavit in Support of Search Warrant
         Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.9 Page 9 of 13




 1 plastic package in a void next to the wheel well of the Vehicle.
 2           14.      At this point, Officer Tovar had MARTINEZ get out of the Vehicle, placed
 3 him in handcuffs, and had him escorted to the security office. He also notified other officers
 4 of the K -9 alert on the Vehicle. From there, the Vehicle was sent to secondary inspection.
 5           15.      Per CBP Officer Santiago's report, Officer Santiago was operating the "Z-
 6 Portal" X-Ray machine in secondary inspection when the Vehicle was brought to the
 7 screening area; this occurred at about 3:48 a.m. Officer Santiago x-rayed the Vehicle and
 8 saw anomalies in the spare-tire well ofthe Vehicle.
 9           16.      Per CBP Officer Jusino's report, at about 4:10 a.m., Officer Jusino was
10 assigned to do a possible narcotics seizure from the Vehicle. Officer Jusino reported
11 learning of anomalies in the trunk area and under the seats. In a physical inspection of the
12 Vehicle, Officer Jusino found two packages hidden under the driver's seat, two packages
13 hidden under the passenger's seat, one package in the rear passenger-side quarter-panel
14 area, one package in the rear driver-side quarter-panel area, and sixteen packages in the
15 spare-tire well. Per CBP Officer Martinez, contents of 20 packages tested presumptively
16 positive for cocaine. The packages, 22 in total, had a gross weight of 46.54 kilograms.
17           17.      After finding these 22 packages, Officer Jusino placed MARTINEZ under
18 arrest and seized the Vehicle, the cocaine, and MARTINEZ's personal effects, including
19 the Target Telephone.
20           18.      Based upon my experience investigating drug smuggling, my training, and my
21   consultation with other investigators who have experience investigating drug smuggling in
22 near the border, I understand that drug smugglers will seek to smuggle drugs from Mexico
23 to the United States by hiding the drugs in hidden compartments of cars, and in non-factory
24 compartments (i.e., compartments that the manufacturer did not design for ordinary use).
25 Smugglers will then drive north from Mexico and seek to pass through POEs with the drugs
26 undetected. (I am also aware that such individuals will sometimes try to generate a history
27 of crossings to show that driving through a POE is ordinary behavior for them.) When they
28 arrive in the United States, smugglers will take the drugs to a discreet location to transfer
                                                   5
     Affidavit in Support of Search Warrant
       Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.10 Page 10 of 13




 1 them to other people involved in the distribution chain, who can then send the drugs to
 2 other locations for downstream distribution.
 3            19.     Given the facts surrounding MARTINEZ's arrest, and based upon my
 4 expenence and training, as well as consultation with other law enforcement officers
 5 experienced in drug smuggling investigations, I submit that there is probable cause to
 6 believe that information relevant to the smuggling activities of MARTINEZ will be found
 7 in the Target Telephone. Such evidence, which could be in the form of communications,
 8 records, data (including but not limited to emails, text messages, other social messaging
 9 applications), photographs, audio files, videos, or location data:
10                    a.       tending to indicate efforts to import methamphetamine or some other
11   federally controlled substance from Mexico into the United States;
12                    b.       tending to identify accounts, facilities, storage devices, and/or
13 services-such as email addresses, IP addresses, and phone numbers-used to facilitate the
14 importation of methamphetamine or some other federally controlled substance from
15 Mexico into the United States;
16                    c.       tending to identify co-conspirators, criminal associates, or others
17 involved in importation of methamphetamine or some other federally controlled substance
18 from Mexico into the United States;
19                    d.       tending to identify travel to or presence at locations involved in the
20 importation of methamphetamine or some other federally controlled substance from
21   Mexico into the United States;
22                    e.       tending to identify the movement of proceeds associated with the
23 trafficking of methamphetamine or some other federally controlled substance that was
24 imported from Mexico into the United States;
25                    f.       tending to identify the user of, or persons with control over or access
26 to, the Target Telephone; and/or
27
28
                                                       6
     Affidavit in Support of Search Warrant
       Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.11 Page 11 of 13




 1                    g.       tending to place in context, identify the creator or recipient of, or
 2 establish the time of creation or receipt of communications, records, or data involved in the
 3 activities described above.
 4           20.      Finally, I note that drug conspiracies generally entail detailed and intricate
 5 planning as part of efforts to evade detection by law enforcement. In my professional
 6 training and experience, I am aware that this requires planning and coordination in the days
 7 and weeks (and often months) prior to the relevant drug-related event. Additionally, I am
 8 aware that co-conspirators are often unaware of a subject's arrest and will continue to
 9 attempt to communicate with the subject after the arrest to determine the whereabouts of
10 their valuable cargo, particularly in the hours following the arrest. Therefore, I believe that
11 the appropriate date range for the search of the Target Telephone is from October 12,
12 2018 up to and including December 13, 2018 (i.e., the day after the events described in this
13 affidavit).
14                                            METHODOLOGY
15           21.      It is not possible to determine, merely by knowing the cellular telephone's
16 make, model and serial number, the nature and types of services to which the devices are
17 subscribed and the nature of the data stored on the devices. Cellular devices today can be
18 simple cellular telephones and text message devices, can include cameras, can serve as
19 personal digital assistants and have functions such as calendars and full address books and
20 can be mini-computers allowing for electronic mail services, web services and rudimentary
21 word processing. An increasing number of cellular service providers now allow for their
22 subscribers to access their devices over the internet and remotely destroy all of the data
23 contained on the devices. For that reason, the devices may only be powered in a secure
24 environment or, if possible, started in "flight mode" which disables access to the network.
25 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
26 equivalents and store information in volatile memory within the devices or in memory cards
27 inserted into the devices. Current technology provides some solutions for acquiring some
28 of the data stored in some cellular telephone models using forensic hardware and software.
                                                      7
     Affidavit in Support of Search Warrant
       Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.12 Page 12 of 13




 1 Even if some of the stored information on the devices may be acquired forensically, not all
 2 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 3 data acquisition or that have potentially relevant data stored that is not subject to such
 4 acquisition, the examiner must inspect the device manually and record the process and the
 5 results using digital photography. This process is time and labor intensive and may take
 6 weeks or longer.
 7           22.      Following the issuance of this warrant, I will collect the Target Telephone
 8 and subject it to analysis. All forensic analysis of the data contained within the telephone
 9 and its memory card will employ search protocols directed exclusively to the identification
10 and extraction of data within the scope of this warrant.
11           23.      Based on the foregoing, identifying and extracting data subject to seizure
12 pursuant to these warrants may require a range of data analysis techniques, including
13 manual review, and, consequently, may take weeks or months. The personnel conducting
14 the identification and extraction of data will complete the analysis within ninety (90) days,
15 absent further application to this court.
16                          PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
17           24.      On December 12,2018, an HSI Task Force Officer attempted to download the
18 Target Telephone. I have not relied on any information that may have been obtained in
19 that search here.
20           25.      At the time of the events described in this affidavit, the case was assigned the
21   unique identifying number 2019250400038001 LI0003; that number was associated with
22 the Target Telephone, which has been held in a secure retaining facility at the location
23 noted in Attachment A. On December 12, 2018, I reviewed the Target Telephone at the
24 noted location and confirmed that it is the device identified in Attachment A.
25                                             CONCLUSION
26           26.      Based on all of the facts and circumstances described above, I believe probable
27 cause exists to conclude that MARTINEZ used the Target Telephone to facilitate the
28 offense of drug smuggling and to communicate with co-conspirators. The Target
                                                     8
     Affidavit in Support of Search Warrant
       Case 3:19-mj-01297-BGS Document 1 Filed 03/28/19 PageID.13 Page 13 of 13




 1 Telephone was likely used to facilitate the offense by _transmitting and storing data, which
 2 constitutes evidence of violations of Title 21, United States Code, Sections 952, 960, and
 3 963.
 4           27.      Because the Target Telephone was promptly seized following MARTINEZ's
 5 arrest at the San Ysidro POE, there is probable cause to believe that evidence of the
 6 smuggling offense committed by MARTINEZ continues to exist on the Target Telephone.
 7 As stated above, I believe that the date range for this search is from October 12, 2018, up
 8 to and including December 13, 2018.
 9           28.      WHEREFORE, I request that the court issue a warrant authorizing HSI Special
10 Agents and/or other federal and state law enforcement officers specially trained in digital
11 evidence recovery, to search the Target Telephone, as described in Attachment A, and
12 seize the items listed in Attachment B, using the methodology described above.
13           I swear the foregoing is true and corre
14
15
                                              Homeland Security Investigations Special Agent
16                                            Department of Homeland Security .
17
     Subscribed and sworn to before me on
     this '-~ day ofMarch, 2019.
18

               ~
19
20 THE HON. BERNARD G. SKOMAL
21 United States Magistrate Judge

22
23
24
25
26
27
28
                                                   9
     Affidavit in Support of Search Warrant
